Citation Nr: 0638512	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982, and verified service in the Reserves from August 1991 
to February 1992, April to September 1999, and from May to 
August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for PTSD and for a permanent and total disability 
rating for pension purposes.  This case was previously before 
the Board in April 2006, at which time it was remanded to 
afford the veteran the opportunity to testify at a hearing 
before a Veterans Law Judge.  That hearing was held in July 
2006.  The case is again before the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  It is not clear from a review of the record that all 
of the veteran's service medical records are in the claims 
folder.  In this regard, it appears that records from her 
active duty from 1979 to 1982 are of record, but that not all 
service medical records from her Reserve duty periods are 
included in the file.

In addition, the Board notes that a VA psychiatric 
examination was scheduled in 2004.  In July 2005, the veteran 
wrote the RO and alleged that she missed the VA examination 
because the notice had been sent to the wrong address.  By 
letter dated October 2005, the RO informed the veteran that 
the letter advising her of the VA examination had been sent 
to the correct address; nevertheless, she was informed that 
the VA would schedule another examination and she would be 
notified of the time and date.  There is no indication in the 
record that another VA psychiatric examination was scheduled.  

Finally, with respect to her nonservice connected pension 
claim, the Board notes that a VA general medical examination 
has not been performed for many years.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should attempt to obtain 
additional service medical records from 
the veteran's periods of active Reserve 
service after 1982.  

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for PTSD since her 
discharge from service, and for any 
medical problem since 1997.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

3.  The veteran should then be afforded a 
VA general medical examination to 
determine the nature and etiology of any 
current disability.  The examiner should 
describe how the symptoms of any 
disability affect the appellant's social 
and industrial capacity, and whether the 
condition is permanent in nature.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.
4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
whether she suffers from any psychiatric 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of any psychiatric disorders 
diagnosed affect the appellant's social 
and industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning score.  If PTSD 
is diagnosed, the examiner should specify 
the stressor(s) that caused the disorder.  
The examiner should also describe which 
stressor(s) the veteran re-experiences 
and how she re-experiences them.  The 
entire claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


